        Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MAUREEN BEAUMONT,

                      Plaintiff,
         vs.
                                                    20-cv-00234-PLD
ALLEGHENY COUNTY
EMERGENCY SERVICES1 ,
MATTHEW J. BROWN,
REBECCA FRAZIER,
TOM MCDONOUGH,
DONALD SAND, and
STEVE PILARSKI,

                       Defendants.


               ANSWER AND AFFIRMATIVE DEFENSES TO SECOND AMENDED COMPLAINT
      Pursuant to FED. RULE CIV. P. 7 and 8, Defendants file this ANSWER A N D A F F I R M A T I V E

D E F E N S E S TO P LAINTIFF ’ S S ECOND A MENDED COMPLAINT:

                                      JURISDICTION AND VENUE

1.       This paragraph sets forth Plaintiff’s jurisdictional allegations that present legal

conclusions and questions of law to be determined solely by the Court, to which no answer

is required. To the extent a response is deemed necessary, it is denied.

2.       This paragraph sets forth Plaintiff’s jurisdictional allegations that present legal

conclusions and questions of law to be determined solely by the Court, to which no answer

is required. To the extent a response is deemed necessary, it is denied.




1
    Allegheny County improperly identified as Allegheny County Emergency Services
                                              1
      Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 2 of 12




3.        This paragraph sets forth Plaintiff’s jurisdictional allegations that present legal

conclusions and questions of law to be determined solely by the Court, to which no answer

is required. To the extent a response is deemed necessary, it is denied.

                                             PARTIES

4.        This averment is denied because Defendants are without knowledge or information

sufficient to form a belief as to the truth of the averment.

5.     Admitted and denied. It is admitted that Allegheny County Emergency Services is an

administrative division of Allegheny County.           It is admitted that Allegheny County

Emergency Services department is currently located at 150 Hookstown Grade Road, Moon,

Pa 15208. The remainder of this averment is denied.

6.     Admitted and denied. It is admitted that the Allegheny County 9-1-1 call center is

operated by Allegheny County Emergency Services. It is admitted that Allegheny County

Emergency Services is a division of Allegheny County. The remainder of this averment is

denied.

7.     Admitted and denied. It is admitted that Defendant, Matthew J. Brown, is now, and

was at all times relevant to Plaintiff’s claims, employed by Allegheny County as Chief of

Allegheny County Emergency Services.             The remainder of this averment contains

conclusions of law to which no answer is required. To the extent a response is deemed

necessary, it is denied.


8.     Admitted and denied. It is admitted that Defendant, Rebecca Frazier, is now, and was

at all times relevant to Plaintiff’s claims, employed by Allegheny County as Assistant Chief of

Allegheny County Emergency Services. The remainder of this averment contains conclusions


                                                 2
      Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 3 of 12




of law to which no answer is required. To the extent a response is deemed necessary, it is

denied.

9.     Admitted and denied. It is admitted that Defendant, Tom McDonough, is now, and

was at all times relevant to Plaintiff’s claims, employed by Allegheny County as

Communications Manager of Allegheny County Emergency Services. The remainder of this

averment contains conclusions of law to which no answer is required. To the extent a

response is deemed necessary, it is denied.

10.    Admitted and denied. It is admitted that Defendant, Donald Sand, is now, and was at

all times relevant to Plaintiff’s claims, employed by Allegheny County as Division Chief of

Allegheny County Emergency Services. The remainder of this averment contains conclusions

of law to which no answer is required. To the extent a response is deemed necessary, it is

denied.

11.    Admitted and denied. It is admitted that Defendant, Steve Pilarski, is now, and was at

all times relevant to Plaintiff’s claims, employed by Allegheny County as Deputy County

Manager of Allegheny County. The remainder of this averment contains conclusions of law

to which no answer is required. To the extent a response is deemed necessary, it is denied.

                                    FACTUAL ALLEGATIONS

12.    This averment is admitted.

13.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

14.    Denied.

15.    Admitted and denied. It is admitted that Plaintiff did not have a supervisory role. It

is specifically denied that the alleged reports did not fall within the scope of Plaintiff’s job
                                               3
      Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 4 of 12




responsibilities.


16.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

17.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

18.    This averment is denied because Defendants are without knowledge or information

sufficient to form a belief as to the truth of the averment.

19.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

20.    Admitted and denied. It is admitted that Plaintiff did not have a supervisory role. It

is specifically denied that the alleged report did not fall within the scope of Plaintiff’s job

responsibilities.

21.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

22.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

23.    This averment is denied because Defendants are without knowledge or information

sufficient to form a belief as to the truth of the averment.

24.    This averment is denied because Defendants are without knowledge or information

sufficient to form a belief as to the truth of the averment.

25.    Denied.




                                               4
      Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 5 of 12




26.    Admitted and denied. It is admitted that during the meeting Plaintiff was informed

that she had been accused of going through a co-worker’s personal belongings. The

remainder of this averment is denied.

27.    This averment is denied because Defendants are without knowledge or information

sufficient to form a belief as to the truth of the averment.

28.    Admitted.

29.    Admitted and denied. It is admitted that Plaintiff was suspended pending a

termination hearing. The remainder of this averment is denied.

30.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

31.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

32.    This averment contains conclusions of law to which no answer is required. To the

extent a response is deemed necessary, it is denied.

33.    Denied.

34.    Denied.

35.    Admitted and denied. It is admitted that no video footage was presented. The

remainder of the averments in this paragraph are denied.

36.    Denied.

37.    Denied.

38.    Admitted and denied. It is admitted that Plaintiff filed a grievance. The remainder

of the averments in this paragraph are denied.

39.    Denied.
                                               5
      Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 6 of 12




40.    Denied.

41.    Denied.

42.    Admitted.

43.    Admitted and Denied. It is admitted that Defendants Brown, Frazier, Sand and

McDonough attended Plaintiff’s termination hearing. The remainder of the averments in

this paragraph are denied.

44.    This averment is a conclusion of law to which no response is required. To the extent

a response is deemed necessary, it is denied.

45.    Admitted and denied. It is admitted that a step III grievance hearing was held in

accordance with Plaintiff’s collective bargaining agreement on or about December 17, 2018.

The remainder of the averments in this paragraph are denied.

46.    Admitted and denied. It is admitted that Defendants Brown, Frazier, and Pilarski

attended Plaintiff’s step III grievance hearing. The remainder of the averments in this

paragraph are denied.

47.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

48.    Admitted and denied. It is admitted that Plaintiff was terminated on or about

January 8, 2019. The remainder of the averments in this paragraph are denied.

49.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

50.    Denied.

51.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.
                                                6
       Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 7 of 12




52.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

53.    Admitted and denied. It is admitted that a neutral arbitrator sustained Plaintiff’s

grievance and ordered Plaintiff to be reinstated to her position as a telecommunications

officer. The remainder of the averments in this paragraph are denied.

                                         COUNT I
                               PLAINTIFF V. ALL DEFENDANTS
                      42 U.S.C §1983 FIRST AMENDMENT RETALIATION

54.    Defendants incorporate here their Answer and Affirmative Defenses as if fully set

forth at length.

55.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

56.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

57.     This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

58.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

59.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

60.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

61.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.
                                             7
       Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 8 of 12




62.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied. It is specifically denied that Plaintiff is

entitled to any damages.

      WHEREFORE, Defendants deny liability and demand judgment in their favor.

                                          COUNT II
                               PLAINTIFF V. DEFENDANT COUNTY
                   PENNSYLVANIA WHISTLEBLOWER ACT, 43 P.S. §142, 1ET. SEQ.
                                        RETALIATION

63.    Defendants incorporate here their Answer and Affirmative Defenses as if fully set

forth at length.

64.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

65.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

66.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

67.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

68.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

69.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied.

70.    This averment contains conclusions of law to which no response is required. To the

extent a response is deemed necessary, it is denied. It is specifically denied that Plaintiff is


                                               8
      Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 9 of 12




entitled to any damages. It is specifically denied that Defendant has the right to a jury trial

under the Pennsylvania Whistleblower’s Act.

     WHEREFORE, Defendants deny liability and demand judgment in their favor.




                                               9
      Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 10 of 12




                                   AFFIRMATIVE DEFENSES

1.   Defendants plead statute of limitations.

2.   Defendants plead failure to timely and fully exhaust all available administrative

     remedies.

3.   Defendants plead res judicata.

4.   Defendants plead collateral estoppel.

5.   Defendants plead accord and satisfaction.

6.   Defendants plead waiver.

7.   Defendants plead payment and release.

8.   Defendants plead arbitration and award.

9.   Defendants plead the defenses, protections and limitations of U.S. Const. amend. 1.

10. Defendants plead the defenses, protections and limitations of 42 U.S.C §1983.

11. Defendants plead the defenses, protections and limitations of the Pennsylvania

     Whistleblower’s Act (“PWA”), 43 P.S. §142, 1et. seq.

12. Plaintiff’s complaint fails to state a claim upon which relief may be granted under

     §1983, U.S. Const. amend. 1, and the PWA.

13. Plaintiff has not engaged in a protected activity under either the U.S. Cont. amend. 1. or

     the PWA.

14. Defendants raise as affirmative defenses the terms and conditions of any applicable

     Collective Bargaining Agreement, as well as any applicable side-bar agreements

     between Allegheny County and any bargaining unit representing Plaintiff’s position.

15. Defendants raise as affirmative defenses any applicable arbitrator’s decisions, and

     judicial decisions, made as part of the collective bargaining process.
                                                10
      Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 11 of 12




16. Defendants raise as an affirmative defense Plaintiffs’ failure to grieve any and all

     adverse employment decisions against them.

17. Defendants plead failure to report alleged instances of retaliation, and other alleged

     wrongs     pursuant   to   Allegheny    County’s   anti-harassment,    retaliation,   and

     discrimination policies.

18. Defendants raise the provisions of the Allegheny County handbook as an affirmative

     defense.

19. Defendants raise the Allegheny County Code as an affirmative defense.

20. Defendants raise as an affirmative defense the policies, practices, and procedures of

     Allegheny County and its respective departments.

21. Defendants plead absolute, individual, and qualified immunity.

22. Defendants plead no willfulness, outrageous, or reckless conduct.

23. Defendants plead there is no right to punitive damages in this case.

24. Defendants plead there is no right to attorney fees or costs in this case.

25. Defendants plead there is no right to compensatory damages in this case.

26. Defendants plead there is no right to backpay or frontpay in this case.

27. At all times, Defendants acted in good faith and had reasonable grounds for believing

     actions were in compliance with the applicable laws, thus barring Plaintiff’s recovery

     against the Defendants on her claims.

28. Defendants affirmatively aver that all actions taken in connection with Plaintiff and/or

     Plaintiff’s employment were taken for legitimate, non-retaliatory reasons.




                                             11
     Case 2:20-cv-00234-CB-PLD Document 44 Filed 05/28/21 Page 12 of 12




29. Defendants affirmatively aver that Plaintiff is not entitled to punitive/liquidated

     damages as Defendant did not act or fail to act in a manner sufficient to give rise to

     punitive/liquidated damages liability.

30. Defendants affirmatively deny that Plaintiff has sustained any damages.

31. Even if Plaintiff sustained damages, which is specifically denied, the Defendants aver

     that Plaintiff failed to make reasonable efforts to mitigate damages.

32. Defendants reserve the right to assert further affirmative defenses as they become

     evident through discovery.



                                           Respectfully submitted,

                                           /s/ Frances Marie Liebenguth
                                           Frances Marie Liebenguth
                                           Assistant County Solicitor
                                           Pa. I.D. #314845

                                           ALLEGHENY COUNTY LAW DEPARTMENT
                                           300 Fort Pitt Commons Building
                                           445 Fort Pitt Boulevard
                                           Pittsburgh, PA 15219
                                           (412) 350-1108

                                           frances.liebenguth@alleghenycounty.us




                                              12
